                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )       Criminal No. 17-291
                                             )       Civil No. 19-142
                                             )       Judge Nora Barry Fischer
ISAIAH PRIDGEN,                              )
                                             )
                      Defendant.             )

                                 MEMORANDUM OPINION

       I.      INTRODUCTION

       This matter is before the Court on a Motion to Vacate, Set Aside or Correct Sentence

under 28 U.S.C. § 2255, (“Motion”), filed by pro se Defendant Isaiah Pridgen, (“Defendant”),

(Docket Nos. 61), his Judicial Notice/Brief in Support, (Docket No. 65), the Government’s

Response, (Docket No. 71), Defendant’s Objections/Reply Brief, (Docket No. 73), and the

Government’s Sur-Reply, (Docket No. 75). Defendant maintains that his counsel was ineffective

by not filing a notice of appeal on his behalf and that he is entitled to an order reinstating his

appeal rights pursuant to Garza v. Idaho, 139 S. Ct. 738 (2019). (Docket Nos. 61; 65). He

further complains that his sentence should have been lower because his counsel should have

argued for dismissal of the § 924(c) charge to which he pled guilty and argued for a probationary

sentence; for a reduced sentence in light of Dean v. Thomas, 137 S. Ct. 1170 (2017); and for a

shorter term of supervised release. (Id.). The Government counters that Defendant’s arguments

are without merit as he knowingly and voluntarily pled guilty to the two-count indictment and

was sentenced to 63 months’ incarceration and 5 years’ supervised release pursuant to a Rule

11(c)(1)(C) plea agreement with the Government containing an appellate waiver. (Docket Nos.


                                                 1
71; 75). The Government further argues that Defendant has failed to sufficiently allege that his

counsel was ineffective for not filing a notice of appeal and has not presented any evidence

substantiating such a claim. (Id.). After careful consideration of the parties’ submissions and for

the following reasons, Defendant’s Motion [61] is denied.

       II.       BACKGROUND

       On June 4, 2018, Defendant pled guilty to Counts 1 and 2 of the Indictment at Criminal

Number 17-291, i.e., one count of possession with intent to distribute a quantity of heroin, in

violation of 21 U.S.C. §§ 841(a)(1), and 841(b)(1)(C), and one count of possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). (Docket

Nos. 39; 41; 69). As is the Court’s practice, it conducted an extensive colloquy with Defendant

to confirm that he was competent, understood the Constitutional and other rights that he was

waiving by entering guilty pleas, and that he was knowingly and voluntarily pleading guilty.

(Docket No. 69). He expressly agreed to the prosecution’s summary of his offense conduct, i.e.,

on November 19, 2016 he was a passenger in a car pulled over by police in McKeesport, fled on

foot after pushing an officer away, reached for a .45 caliber firearm from his waistband which he

discarded during the chase, and after being apprehended, was in possession of 100 stamp bags of

heroin marked “Shooter.” (Id. at 39-42). He also admitted that he knowingly possessed the

firearm to protect himself and the heroin he possessed with intent to distribute. (Id. at 41-42).

       During the colloquy, the Court addressed the terms of the plea agreement directly with

Defendant, who assented, under oath, that he executed the plea agreement and agreed to all of

the following:

             •   He would plead guilty to Counts 1 and 2;

             •   He waived his right to appeal except for the limited circumstances
                 noted in the plea agreement;

                                                 2
           •   the amount of heroin attributable to him resulting from his
               commission of the drug offense was less than 10 grams;

           •   the potential penalties included: a term of imprisonment of not
               more than 20 years and a term of supervised release of at least
               three years at Count 1; and, a mandatory consecutive term of
               imprisonment of not less than 5 years and up to life and a term of
               supervised release of 5 years at Count 2; and,

           •   the parties “stipulate and agree that the appropriate sentence in this
               case is a term of imprisonment of 3 months at Count One and 60
               months at Count Two, to run consecutively, for a total term of
               imprisonment of 63 months; a fine, if any, in an amount to be
               determined by the Court; a term of supervised release of five (5)
               years; and a special assessment of $200.”

(Docket No. 69 at 27-30; see also Plea Letter dated 5/9/18 at §§ A.1; A.8; C.1; C.2; C.3).

Defendant twice asserted under oath that he was satisfied with the advice and representation of

his counsel. (Docket No. 69 at 10, 45). Defendant assured the Court that he still desired to plead

guilty, entered guilty pleas to Counts 1 and 2, which the Court accepted after commenting that

Defendant knew and understood his trial rights and what he was waiving; the potential penalties

in his case; and that he was voluntarily pleading guilty. (Id. at 46).

       At the sentencing hearing on November 2, 2018, no objections were lodged to the

Presentence Investigation Report or the Court’s Tentative Findings and Rulings and both parties

advocated that the Court should accept their Rule 11(c)(1)(C) plea agreement, with defense

counsel making arguments consistent with the Sentencing Memorandum filed on Defendant’s

behalf. (See Docket No. 70). Defendant briefly allocuted during which he apologized to his

family and children and thanked the Court for its leniency and the second chance to better

himself as a man and father. (Id. at 18). After careful consideration of the § 3553(a) factors, and

for reasons detailed on the record, the Court held that Defendant knowingly and voluntarily pled

guilty to Counts 1 and 2; accepted the parties’ plea agreement; and imposed their agreed-upon

                                                  3
sentence of 63 months’ incarceration; 5 years’ supervised release; and a $200 special assessment.

(Id. at 26-41). A fine was waived given Defendant’s inability to pay. (Id.). The Court also

ordered that Defendant forfeit any interest in the .45 caliber firearm used in the commission of

the offenses. (Id.). The Court found that the sentence was sufficient, but not greater than

necessary to meet all of the goals of sentencing in Defendant’s case and provided further factual

support for the sentence with reference to the relevant § 3553(a) factors. (Id. at 41). Finally, the

Court informed Defendant of his appeal rights, as follows:

               Mr. Pridgen, let me tell you about appeal rights. You can appeal
               your conviction if you believe your guilty plea was somehow
               unlawful or involuntary or if there's some other fundamental defect
               in the proceedings that you didn't waive by your guilty plea. But
               you have waived some or all of your rights to appeal this sentence
               itself. Generally, those waivers are enforceable in our courts. Once
               again, if you believe that that's not the case, you can try to present
               that to our appellate courts and Mr. Lenhardt and his team will
               respond.

               You also have the right to apply for leave to appeal in forma
               pauperis, meaning you don't have enough money. The Clerk of our
               court prepares your notice of appeal, doesn't charge you for it; and
               to that end, any notice of appeal has to be done in 14 days. So to
               that end, today's the second, it would be by the 16th.

(Docket No. 70 at 44-45). Defendant was expressly told by the Court that he must file a notice

of appeal within 14 days of sentencing or by November 16, 2018. (Id.).

       Defendant did not appeal his convictions or sentence to the Court of Appeals. (See

generally Docket Report 17-291). The Court received Defendant’s § 2255 Motion on February

8, 2019. (Docket No. 61). The Court advised Defendant of his rights under United States v.

Miller, 197 F.3d 644 (3d Cir. 1999) and he elected to file an amendment or supplement to his §

2255 motion, which he did on June 11, 2019, several weeks prior to the deadline established by

the Court.    (Docket Nos. 62-65).      The transcripts of the change-of-plea and sentencing



                                                 4
proceedings were filed of record on July 16, 2019 and July 23, 2019, respectively. (Docket Nos.

69-70). The Government countered with its Response on August 9, 2019. (Docket No. 71). At

the direction of the Court, Defendant filed his Objections/Reply on September 6, 2019. (Docket

No. 73). The Government submitted its Sur-Reply Brief on September 20, 2019. (Docket No.

75). No further briefing has been requested and the Court considers the matter to be fully briefed

and ripe for disposition.

       III.    LEGAL STANDARD

       A prisoner in federal custody may move to vacate his or her sentence under 28 U.S.C. §

2255(a) if such “sentence was imposed in violation of the Constitution or laws of the United

States.” 28 U.S.C. § 2255(a). A motion under § 2255 is a collateral challenge that is viewed less

favorably than a direct appeal and “relief under § 2255 is available only when ‘the claimed error

of law was a fundamental defect which inherently results in a complete miscarriage of justice,

and ... present[s] exceptional circumstances where the need for the remedy afforded by the writ

... is apparent.’” United States v. Travillion, 759 F.3d 281, 288 (3d Cir. 2014) (quoting Davis v.

United States, 417 U.S. 333, 346, 94 S.Ct. 2298, 41 L.Ed.2d 109 (1974)) (further quotations

omitted). “A prisoner seeking relief on the grounds of ineffective assistance of counsel bears the

burden to demonstrate two requirements,” United States v. Seeley, 574 F. App’x. 75, 78 (3d Cir.

2014), which were initially set forth by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). In order to prevail on a claim of ineffective assistance of

counsel under Strickland, a defendant “must establish that (1) the performance of counsel fell

below an objective standard of reasonableness; and, (2) counsel’s deficient performance

prejudiced the defense.” United States v. Otero, 502 F.3d 331, 334 (3d Cir. 2007) (citing

Strickland, 466 U.S. at 688, 694); see also Roe v. Flores-Ortega, 528 U.S. 470, 476-77 (2000)



                                                5
(citing Strickland, 466 U.S. at 688, 694) (same). The United States Court of Appeals for the

Third Circuit has “endorsed the practical suggestion in Strickland [that the Court may] consider

the prejudice prong before examining the performance of counsel prong ‘because this course of

action is less burdensome to defense counsel.’” United States v. Lilly, 536 F.3d 190, 196 (3d Cir.

2008) (quoting United States v. Booth, 432 F.3d 542, 546 (3d Cir. 2005)); see also Strickland,

466 U.S. at 697 (“If it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, which we expect will often be so, that course should be followed.”).

          Generally, a district court must order an evidentiary hearing in a federal habeas case if a

criminal defendant’s § 2255 allegations raise an issue of material fact.           United States v.

Biberfeld, 957 F.2d 98, 102 (3d Cir. 1992); United States v. Tolliver, 800 F.3d 138, 140-41 (3d

Cir. 2015). But, if there is “no legally cognizable claim or the factual matters raised by the

motion may be susceptible of resolution through the district judge’s review of the motion and

records in the case,” the motion may be decided without a hearing. United States v. Costanzo,

625 F.2d 465, 470 (3d Cir. 1980); see also Tolliver, 800 F.3d at 140-41. If a hearing is not held,

the district judge must accept the criminal defendant’s allegations as true “unless they are clearly

frivolous on the basis of the existing record.” Gov’t of Virgin Islands v. Bradshaw, 726 F.2d

115, 117 (3d Cir. 1984). Similarly, “vague and conclusory allegations contained in a § 2255

petition may be disposed of without further investigation.” United States v. Knight, 2009 WL

275596, at *13 (W.D. Pa. 2009) (quoting United States v. Thomas, 221 F.3d 430, 437 (3d Cir.

2000)).

          IV.    DISCUSSION

          Broadly construed, Defendant seeks relief under § 2255 based upon alleged ineffective

assistance of his counsel at sentencing by failing to make certain arguments seeking a lesser



                                                   6
sentence and for not filing a notice of appeal on his behalf. (Docket Nos. 61; 65; 73). He seeks

an order vacating his sentence and/or an order reinstating his appeal rights so that he can make

his case for a lesser sentence directly to the Court of Appeals. (Id.). The Government advocates

that Defendant’s motion should be denied without a hearing because he was sentenced pursuant

to a Rule 11(c)(1)(C) plea agreement and has not sufficiently pled or proven that his counsel was

ineffective for not filing a notice of appeal. (Docket Nos. 71; 75). Having considered the

parties’ positions in light of the evidence of record including the parties’ plea agreement and the

transcripts of the change-of-plea and sentencing proceedings, the Court agrees with the

Government that Defendant’s motion must be denied without a hearing. See Lilly, 536 F.3d at

195.

       With respect to the Defendant’s challenges to the effectiveness of defense counsel at the

sentencing hearing, he has not demonstrated that he was prejudiced by any of the alleged errors

he attributes to his counsel. See id. To this end, Defendant complains that his counsel did not

seek to have the § 924(c) charge dismissed and then advocate for a probationary sentence or a

term of supervised release of three years and also asserts that his counsel should have argued for

a shorter sentence under the Dean case. (Docket Nos. 61; 65). “As a general rule, only a limited

set of grounds are available for a defendant to challenge a conviction or sentence based on a

guilty plea” and if the plea was counseled and voluntary, a collateral attack is typically

foreclosed. United States v. Peppers, 899 F.3d 211, 225-26 (3d Cir. 2018) (citing United States

v. Broce, 488 U.S. 563, 569, 109 S.Ct. 757, 102 L.Ed. 2d 927 (1989)). The Court of Appeals has

held that when a guilty plea is entered pursuant to a Rule 11(c)(1)(C) plea agreement, it may be

set aside if the parties stipulated to an unlawful sentence, and a defendant may rely upon a new

rule of constitutional law to demonstrate that his sentence is unlawful. Id. at 225-26. However,



                                                7
the record reveals that none of those exceptions are present in the instant matter.

       As the Court found at the sentencing hearing, Defendant knowingly and voluntarily pled

guilty to Counts 1 and 2 pursuant to a Rule 11(c)(1)(C) plea agreement his counsel negotiated

with the Government. (Docket Nos. 69 at 27-30; 70 at 27). The Court accepted the parties’ plea

agreement and imposed the agreed-upon sentence of 63-months incarceration and 5 years’

supervised release. (Id.). Defendant does not claim that the sentence is unlawful and the terms

of incarceration and supervised release which were imposed are within the statutory minimum

and maximum penalties at each of the counts of conviction. See 21 U.S.C. § 841(b)(1)(C)

(maximum penalty of 20 years’ incarceration and minimum term of 3 years’ supervised release

and up to a life term); see also 18 U.S.C. § 924(c)(1)(A)(i) (mandatory minimum penalty of 5

years’ incarceration and up to a life term which must be served consecutively to any other

sentence of incarceration and a minimum term of 5 years’ supervised release and up to a life

term). Since Defendant received the specific sentence he and his counsel bargained for with the

Government, and the record does not support a finding that the pleas were entered unknowingly

or involuntarily or that the sentence imposed was unlawful, he cannot prevail on his § 2255

motion seeking a lesser sentence. See e.g., United States v. Brinson, Crim. No. 15-87, 2016 WL

7035061, at *2 (W.D. Pa. Dec. 2, 2016) (denying motion to vacate as Defendant knowingly and

voluntarily pled guilty to 120 months' incarceration pursuant to Rule 11(c)(1)(C) agreement

which was also the mandatory minimum penalty for the offense); United States v. Fielder, Crim.

No. 13-125, 2018 WL 6680564 (W.D. Pa. Dec. 19, 2018) (denying motion to vacate sentence as

defendant pled guilty to Rule 11(c)(1)(C) plea agreement and was sentenced to 168 months’

incarceration according to its terms).

       Further, the Dean case cited by Defendant stands for the proposition that the Court may



                                                 8
consider the impact of a mandatory, consecutive penalty for a § 924(c) conviction when it

evaluates the § 3553(a) factors and imposes a sentence as to any other counts. See Dean, 137 S.

Ct. at 1176-77. Stated another way, under Dean, the Court may grant a variance and impose a

sentence below the advisory guidelines range for a § 841 drug conviction because the defendant

must serve a mandatory, consecutive sentence for the § 924(c) conviction. Id. Since the parties’

resolved this case by a Rule 11(c)(1)(C) plea agreement, the Dean case was not at issue during

Defendant’s sentencing. (See Docket No. 70). However, the parties’ stipulated sentence of 63

months’ incarceration included a term of 3 months’ incarceration for the § 841 drug conviction at

Count 1 which represented a variance below the advisory guidelines range of 10-16 months’

incarceration for that count, along with the 60-month mandatory, consecutive penalty for Count

2. See Plea Letter dated 5/9/18 at ¶ C.3. Thus, Defendant was not prejudiced by defense

counsel failing to raise and argue the import of Dean at the sentencing hearing, as the parties

apparently accounted for that decision in their plea bargaining. See Strickland, 466 U.S. at 697.

Therefore, Defendants’ motion must be denied to the extent that he claims his counsel was

ineffective at the sentencing hearing.

       Defendant next claims that his counsel was ineffective under Garza v. Idaho, 139 S. Ct.

738 (2019), because he did not file a notice of appeal on his behalf. (Docket Nos. 61; 65; 73). In

Garza, the Supreme Court recognized that the “accused has the ultimate authority to decide

whether to take an appeal” and that the filing of a notice of appeal “is a purely ministerial task

that imposes no great burden on counsel.” Garza, 139 S. Ct at 745 (internal quotations omitted).

The Supreme Court further held that when “a defendant has expressly requested an appeal,

counsel performs deficiently by disregarding the defendant’s instructions” and is prejudiced by

the loss of the appeal proceeding regardless of the presence of an appellate waiver in a plea



                                                9
agreement. Garza, 139 S. Ct. at 747 (emphasis added). The Court of Appeals has noted that:

               petitioners alleging ineffective assistance of counsel resulting in a
               deprivation of process need not show that the decision to undergo
               the process would have resulted in a more favorable outcome.
               Instead, they need only demonstrate a reasonable probability that,
               but for counsel’s error(s), they would have made the decision—
               that is, chosen to exercise the right or take advantage of the
               opportunity of which they were deprived.

Velazquez v. Superintendent Fayette SCI, 937 F.3d 151, 163 (3d Cir. 2019). Following Garza,

Courts have found that an appropriate remedy for a successful petitioner demonstrating that his

counsel was ineffective for not filing a notice of appeal is to reenter the criminal judgment so

that his appeal rights are reinstated. See e.g., Rojas-Medina v. United States, 924 F.3d 9 (1st Cir.

2019) (“we reverse the judgment of the district court and remand with instructions to vacate the

judgment in the underlying criminal case and reenter it so that the petitioner may enjoy a fair

opportunity to file a timely notice of appeal.”).

       As the Government points out, Defendant has not alleged in any of this filings, (i.e., his

Motion, Judicial Notice/Brief in Support or Objections/Reply), that he asked his counsel to file a

notice of appeal on his behalf or told his counsel anything concerning a potential appeal of the

judgment which imposed the parties’ agreed-upon sentence of 63 months’ incarceration and 5

years’ supervised release. (See Docket Nos. 61; 65; 73). Defendant merely cites to Garza and

asserts that he is entitled to have his appeal rights reinstated because his counsel did not file an

appeal. (See id.). A review of the record before the Court also demonstrates that there is no

evidence that Defendant expressed any interest in appealing the judgment and sentence during

court proceedings. In this regard, the evidence includes the following:

               •   Defendant signed the plea agreement containing the appellate
                   waiver, see Plea Letter dated 5/9/18;

               •   Defendant admitted at the change-of-plea hearing that he

                                                    10
                       consulted with his lawyer regarding his appeal rights and the
                       appellate waiver in his plea agreement and that he understood
                       his appeal rights, what he was waiving under the terms of his
                       plea agreement and that his appeal rights were limited, (Docket
                       No. 69 at 27-28);

                  •    Defendant twice asserted that he was satisfied with the
                       representation of his counsel during the change-of-plea
                       proceeding, (Docket No. 69 at 9, 45);

                  •    In his statement of allocution, Defendant apologized to his
                       family and children for his behavior and thanked the Court “for
                       a little leniency since it helped me to have a second chance to
                       better myself as a man and as a father.” (Docket No. 70 at 18).
                       He did not express any concern about the agreed-upon sentence
                       or his counsel’s performance, id.;

                  •    The Court advised Defendant at the sentencing hearing that it
                       was accepting the parties’ plea agreement and imposed the
                       stipulated sentence, (Docket No. 70 at 26-40);

                  •    Defendant was told by the Court at the sentencing hearing that
                       he had a right to appeal in forma pauperis, any notice of appeal
                       must be filed within 14 days or by November 16, 2018 and that
                       the Clerk of Court could enter a notice of appeal if he
                       requested. The Court also stated that he had waived some of his
                       rights to appeal by pleading guilty and that the waivers were
                       generally enforceable but that he could challenge the waivers
                       in the appellate courts by filing a notice of appeal, (Docket No.
                       70 at 44).

Since the record lacks any allegations or evidence that Defendant asked his counsel to file an

appeal on his behalf prior to the expiration of the deadline for filing an appeal, the Court

concludes that he has failed to establish that his counsel was constitutionally deficient under

Garza and there is no basis to reinstate his appeal rights.1 See Garza, 139 S. Ct. at 747.


1
         The Court notes that the Supreme Court has rejected a bright-line rule that counsel must always consult
with the defendant regarding an appeal. See Roe v. Flores-Ortega, 528 U.S. 470, 479-80 (2000) (“We cannot say, as
a constitutional matter, that in every case counsel’s failure to consult with the defendant about an appeal is
necessarily unreasonable, and therefore deficient.”). Rather, an attorney has a duty to consult with his client about an
appeal when “there is reason to think either (1) that a rational defendant would want to appeal ... or (2) that this
particular defendant reasonably demonstrated to counsel that he was interested in appealing.” Id. at 480. In this
Court’s estimation, Defendant has not alleged any facts stating a claim under this theory and the record recited
above lacks any evidence to support such a claim.

                                                          11
       Overall, the Court finds that there is no basis in law or fact justifying the extraordinary

relief to set aside Defendant’s valid convictions and sentence under § 2255. See Travillion, 759

F.3d at 288. Accordingly, his Motion is denied.

       V.      CONCLUSION

       Based on the foregoing, Defendant’s Motion to Vacate, Set Aside or Correct Sentence

under 28 U.S.C. § 2255 is denied, with prejudice. The Court also holds that Defendant has failed

to make a substantial showing of the denial of a Constitutional right and is not entitled to a

certificate of appealability. An appropriate Order follows.

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior U.S. District Judge

Dated: October 25, 2019

cc/ecf: All counsel of record
        Isaiah Pridgen (USMS # 38719068)
        FCI Allenwood
        P.O. Box 2000
        White Deer, PA 17887




                                                12
